Exhibit 10.3

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

PARTNERSHIP AGREEMENT

OF

BRISTOL-MYERS SQUIBB SANOFI PHARMACEUTICALS HOLDING PARTNERSHIP

between

SANOFI PHARMACEUTICALS, INC.

and

BRISTOL-MYERS SQUIBB COMPANY INVESTCO, INC.

dated as of January 1, 1997

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

          Page ARTICLE I DEFINITIONS SECTION 1.01.    Defined Terms    2
SECTION 1.02.    Additional Defined Terms    7 SECTION 1.03.    Accounting Terms
   8 ARTICLE II ORGANIZATION OF THE PARTNERSHIP SECTION 2.01.    The Partnership
   8 SECTION 2.02.    Name    8 SECTION 2.03.    Purpose    8 SECTION 2.04.   
Principal Place of Business    9 SECTION 2.05.    Term    9 SECTION 2.06.   
Registered Office and Agent    9 SECTION 2.07.    Powers    9 ARTICLE III

CAPITAL CONTRIBUTIONS, PARTNERSHIP INTERESTS

AND CAPITAL ACCOUNTS

SECTION 3.01.    Initial Capital Contributions    9 SECTION 3.02.    Partnership
Interests    9 SECTION 3.03.    Additional Capital Contributions    9 SECTION
3.04.    Capital Accounts    10 SECTION 3.05.    Partnership Property    10
ARTICLE IV ALLOCATIONS SECTION 4.01.    Allocations    10

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

          Page ARTICLE V DISTRIBUTIONS SECTION 5.01.    Distributions to the
Partners    11 SECTION 5.02.    Withdrawals of Capital    11 SECTION 5.03.   
Withholding    11 ARTICLE VI

ACCOUNTING, INCOME TAX

RETURNS, TAX ELECTIONS

SECTION 6.01.    Books and Records    11 SECTION 6.02.    Location and Rights of
Inspection    12 SECTION 6.03.    Fiscal Year    12 SECTION 6.04.    Audit    12
SECTION 6.05.    Statements of Financial Condition    12 SECTION 6.06.    Bank
Accounts and Investments    14 SECTION 6.07.    Tax Matters Partner    14
SECTION 6.08.    Duties of the Tax Matters Partner    14 ARTICLE VII MANAGEMENT
OF THE PARTNERSHIP SECTION 7.01.    Territory Management Committee    15 SECTION
7.02.    Composition and Decision-Making    16 SECTION 7.03.    Delegation    16
ARTICLE VIII CERTAIN OPERATING ARRANGEMENTS SECTION 8.01.    Distribution    17
SECTION 8.02.    Commercialization Strategy    17 SECTION 8.03.   
Non-Promotional Countries    18 SECTION 8.04.    Administrative and Operating
Services    19 SECTION 8.05.    Development Services    19 SECTION 8.06.   
Irbesartan Know-How License    19 SECTION 8.07.    Patent and Trademark Actions
   19

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

ii

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

          Page ARTICLE IX TRANSFER OF PARTNERSHIP INTERESTS SECTION 9.01.    No
Transfer    19 SECTION 9.02.    Transfers to Affiliates    20 SECTION 9.03.   
New Partners    20 ARTICLE X ADVERSE EVENT REPORTING SECTION 10.01.    Reporting
Obligation    20 SECTION 10.02.    Reporting Procedure    20 ARTICLE XI
TERMINATION SECTION 11.01.    Dissolution    21 SECTION 11.02.    Product
Termination    22 SECTION 11.03.    Effect of Dissolution; Termination    22
SECTION 11.04.    Liquidating Partner    23 ARTICLE XII MISCELLANEOUS SECTION
12.01.    Notices    23 SECTION 12.02.    Governing Law    25 SECTION 12.03.   
Specific Performance    25 SECTION 12.04.    Dispute Resolution    25 SECTION
12.05.    Headings    25 SECTION 12.06.    No Third Party Beneficiaries    25
SECTION 12.07.    Severability    25 SECTION 12.08.    Assignment    26 SECTION
12.09.    Consents    26 SECTION 12.10.    Entire Agreement    26 SECTION 12.11.
   Waivers and Amendments    26 SECTION 12.12.    Not for Benefit of Creditors
   26 SECTION 12.13.    Counterparts    27

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

iii

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01    Territory B Schedule 7.01(a)(iii)-l    Annual Budgetary Target
Summary Schedule 7.01(a)(iii)-2    Annual Long-Range Plan Summary Schedule
7.02(b)    By-Laws of the Territory Management Committee

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

iv

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

PARTNERSHIP AGREEMENT dated as of January 1, 1997 between Sanofi
Pharmaceuticals, Inc., a Delaware corporation (“Sanofi Partner”) and an indirect
wholly owned subsidiary of Sanofi, a société anonyme organized under the laws of
the French Republic (“Sanofi”), and Bristol-Myers Squibb Company Investco, Inc.
(“BMS Partner” and, together with Sanofi Partner, the “Partners” and,
individually, each a “Partner”), a Delaware corporation and a direct wholly
owned subsidiary of Bristol-Myers Squibb Company, a Delaware corporation
(“BMS”).

W I T N E S S E T H:

WHEREAS, BMS, Sanofi and Sterling Winthrop Inc., a Delaware corporation
(“Sterling”), entered into a Development Agreement dated as of July 29, 1993
(the “Development Agreement”) concerning the development of two new chemical
entities discovered and patented by Sanofi, one known as SR 47436, with the
international non-proprietary name Irbesartan (“Irbesartan”) and one known as SR
25990C, with the international non-proprietary name Clopidogrel
Hydrogenosulphate (“Clopidogrel”), each with potential ethical pharmaceutical
applications in the cardiovascular therapeutic field;

WHEREAS, BMS, Sanofi and Sterling entered into a Master Territory B Agreement
dated as of July 29, 1993 (the “Master Territory B Agreement”) for the
commercialization of the Products in Territory B (as such terms are defined
herein);

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Sanofi and Sterling, Sanofi
acquired certain assets, and assumed certain obligations, of the ethical
pharmaceutical business of Sterling, including the rights and obligations of
Sterling under the Master Territory B Agreement and the Development Agreement;

WHEREAS, in accordance with Section 4.1.1 of the Master Territory B Agreement,
BMS and Sanofi agreed to determine an appropriate legal structure to be
implemented for the commercialization of the Products in Territory B;

WHEREAS, as of the date hereof, BMS and Sanofi have entered into a Territory B
Alliance Support Agreement (the “Alliance Support Agreement”) and certain other
agreements for the commercialization of the Products in Territory B; and

WHEREAS, in determining such appropriate legal structure, BMS and Sanofi have
agreed that the United States of America would no longer be included within the
definition of Territory B solely with respect to Irbesartan and Irbesartan
Products (as defined herein) and intend to enter into a license agreement
concerning the manufacture, sale and commercialization of Irbesartan Products in
the United States of America (the “U.S. Irbesartan License”);

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2

 

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions contained herein, and for other good, valuable and binding
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Partners hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Act” means the Delaware Uniform Partnership Law, set forth as Title 6 of the
Delaware Code Annotated, as amended from time to time, and any applicable
successor statutes thereto.

“Adverse Event” means any negative symptom experienced at the time of or after
the taking of any Product of which any Partner or any of its Affiliates becomes
aware, whether or not considered drug related, including, without limitation,
any side effects, injury, toxicity or sensitivity reaction, or significant
failure of expected pharmacological action, as well as instances of symptomatic
overdose, abuse or withdrawal reactions.

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
Elf Aquitaine and any Person not controlled by Sanofi that would be an Affiliate
of Sanofi solely by reason of its being controlled by Elf Aquitaine. For the
purposes of this definition, “control” shall refer to (a) the possession,
directly or indirectly, of the power to direct the management or policies of a
Person or to veto any material decision relating to the management or policies
of a Person, in each case whether through the ownership of voting securities, by
contract or otherwise, (b) the beneficial ownership, directly or indirectly, of
securities (excluding general partnership interests) representing at least 40%
of the voting power of all outstanding voting securities of a Person or (c) the
beneficial ownership of at least 50% of the partnership interests of a general
partnership. The Partners confirm that each Co-Promotion Entity in Territory B
shall be considered to be an Affiliate of BMS.

“Agreement” means this Partnership Agreement, as originally executed and as
amended, modified, supplemented or restated from time to time, in accordance
with Section 12.11 hereof.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3

 

“Alliance Strategic Committee” has the meaning set forth in the Alliance Support
Agreement.

“beneficial owner” has the meaning set forth in Rule 13d-3 of the U.S.
Securities Exchange Act of 1934, as amended,

“Capital Account” means, with respect to each Partner, the capital account
maintained for such Partner as set forth in Article III hereof.

“Capital Contribution” means, with respect to each Partner, the amount of money
contributed to the Partnership by such Partner (or such Partner’s predecessors
in interest) with respect to the Partnership Interest held by such Partner.

“Clopidogrel License and Supply Agreement” means the Clopidogrel Intellectual
Property License and Supply Agreement dated as of the date hereof between the
Partnership and Sanofi for the license of certain patent, trademark and know how
rights for Clopidogrel and Clopidogrel Products from Sanofi to the Partnership
and the supply of active substance chemical bulk for Clopidogrel in exchange for
the payment to Sanofi of the Discovery Royalty and the Supply Payment (as such
terms are defined therein).

“Clopidogrel Product” means the product or products having as an active
ingredient Clopidogrel or any salt, ester, metabolite or pro-drug thereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Marketing” means, for each Product and for any country in Territory B, the
marketing of such Product in such country under two or more trademarks by the
applicable Marketing Entities.

“Co-Promotion” means, for each Product and for any country in Territory B, the
marketing of such Product in such country under one trademark by the applicable
Marketing Entity.

“Elf Aquitaine” means Société Nationale Elf Aquitaine, a société anonyme
organized under the laws of the French Republic.

“Finance Committee” has the meaning set forth in the Alliance Support Agreement.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

4

 

“Functional Committees” means the Alliance Functional Committees (as defined in
the Alliance Support Agreement) and the License Functional Committees (as
defined in the Know-How License Agreement).

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Irbesartan License Agreement” means the Irbesartan Intellectual Property
License Agreement dated as of the date hereof between the Partnership and Sanofi
for the license of certain patent, trademark and know-how rights for Irbesartan
and Irbesartan Products from Sanofi to the Partnership in exchange for the
payment to Sanofi of the Discovery Royalty (as Such term is defined therein).

“Irbesartan Product” means the product or products having as an active
ingredient Irbesartan or any salt, ester, metabolite or pro-drug thereof.

“Irbesartan Supply Agreement” means the Irbesartan Supply Agreement to be
entered into among BMS, Sanofi, the Partnership and Sanofi Pharma Bristol-Myers
Squibb, a société en nom collectif organized under the laws of the French
Republic, for the supply of active substance chemical bulk for Irbesartan.

“Know-How License Agreement” means the Product Know-How License Agreement dated
as of the date hereof among the Partnership, Sanofi and BMS for the license of
know-how developed by Sanofi and BMS pursuant to the Development Agreement, the
use of corporate names by the Partnership and the development of Irbesartan and
Clopidogrel on or after such date in exchange for the payment of the Development
Royalty (as such term is defined therein) by the Partnership.

“License Steering Committee” has the meaning set forth in the Know-How License
Agreement.

“Marketing Working Group” has the meaning set forth in the Know-How License
Agreement.

“Net Income” and “Net Loss” mean, for each Fiscal Year, an amount equal to the
Partnership’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(l) shall be included in taxable income or loss), with the
following adjustments:

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

5

 

(i) Any income of the Partnership that is [*] and not otherwise taken into
account in computing Net Income or Net Loss pursuant to this definition of “Net
Income” and “Net Loss” shall be [*] to such taxable income or loss;

(ii) Any expenditures of the Partnership [*]or treated as [*], and not otherwise
taken into account in computing Net Income or Net Loss pursuant to this
definition of “Net Income” and “Net Loss”, shall be [*] from such taxable income
or loss; and

(iii) any Termination Gain or Termination Loss shall be [*] from the calculation
of Net Income and Net Loss.

“Net Sales” means, for any given period and with respect to any Product, the
gross amount invoiced in respect thereof by the Marketing Entities to any Person
(excluding any transfers between any Party and its Affiliates for purposes of
resale, promotional use or clinical trials), less (i) quantity and/or cash
discounts, allowances and/or rebates actually allowed or given, (ii) freight,
postage and shipping insurance expenses (if separately identified in such
invoice), (iii) sales taxes directly related to the sale to the extent included
in the gross invoice price (but not including taxes assessed against the income
derived from such sale) and (iv) amounts repaid or credited on account of
rejections, outdating or the return of such Product.

“New Drug Application” means the application required to be filed with the
relevant Governmental Authority in any country in order to obtain approval to
market commercially a new drug in such country.

“Non-Promotional Countries” means the countries in Territory B where the
utilization of personal promotion by sales personnel is not a significant factor
in obtaining product usage and achieving sales or where selling is by tender or
comparable non-promotional method of sale, as determined from time to time by
the Finance Committee.

“Partners” means each of the BMS Partner and the Sanofi Partner and each of
their permitted successors and assigns; provided, however, that any Partner that
holds no Partnership Interest shall be deemed to have withdrawn as a Partner of
the Partnership.

“Partnership Interest” means, for each Partner, all of such Partner’s interest
as a Partner of the Partnership, including, without limitation, such Partner’s
rights to profits, losses and voting rights in the Partnership and any and all
benefits to which it

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

6

 

may be entitled under this Agreement, together with the obligations of such
Partner hereunder.

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, limited liability company,
joint venture, association, trust or other entity or any government or any
agency or political subdivision thereof, as well as any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the U.S. Securities
Exchange Act of 1934, as amended.

“Puerto Rico Purchase and Sale Agreement” means the Purchase and Sale Agreement
to be entered into among the Partnership and Affiliate(s) of BMS for the sale of
active substance chemical bulk to such Affiliate(s) and the purchase of finished
Products packaged, if applicable, from such Affiliate(s).

“Product” means a Clopidogrel Product or an Irbesartan Product, and “Products”
means a Clopidogrel Product and an Irbesartan Product.

“Regulations” means the United States Federal Income Tax Regulations, including
temporary regulations, promulgated under the Code, as amended, modified or
supplemented from time to time.

“Safety Problem” has the meaning set forth in the Alliance Support Agreement.

“Serious Adverse Event” means any Adverse Event that is life-threatening in that
such Adverse Event places the patient at risk of dying, requires
hospitalization, prolongs existing hospitalization or results in permanent
disability, birth defect, cancer or death.

“Termination Gain” or “Termination Loss” means any gain or loss realized by the
Partnership on the sale or other disposition of assets pursuant to
Section 11.03(c) hereof (including any gain or loss realized by the Partnership
in connection with [*] pursuant to Section [*] hereof).

“Territory B” means the countries and geographic areas described and listed in
Schedule 1.01 attached hereto, which shall not include the United States of
America for Irbesartan Products.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

7

 

“Toll Manufacturing Agreements” means (i) the Irbesartan Toll Manufacturing
Agreement to be entered into for the contract manufacturing of active substance
chemical bulk for Irbesartan into finished Irbesartan Products packaged, if
applicable, and (ii) the Clopidogrel Toll Manufacturing Agreement to be entered
into for the contract manufacturing of active substance chemical bulk for
Clopidogrel into finished Clopidogrel Products packaged, if applicable.

“United States of America” means any State or Commonwealth of the United States
of America, the District of Columbia, Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa and any other territory, possession or military base of the
United States of America.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time applied consistently throughout the
periods involved.

SECTION 1. 02. Additional Defined Terms. The following additional defined terms
shall have the meanings set forth in the sections of this Agreement listed
below:

 

Defined Term

   Section Where Defined

Alliance Support Agreement

   Recitals

Annual Budgetary Targets

   6.05(a)(ii)

BMS

   Preamble

BMS Partner

   Preamble

Certificate of Partnership

   2.01

Clopidogrel

   Recitals

Co-Marketing Distribution Agreement

   8.02(c)

Co-Promotion Distribution Agreement

   8.02(b)

Co-Promotion Entity

   8.02(b)

Development Agreement

   Recitals

Development Services Agreement

   8.05

Distribution Agreements

   8.02(c)

Effective Date

   2.01

Fiscal Year

   6.03

Irbesartan

   Recitals

Long-Range Plans

   6.05(a)(ii)

Marketing and Operating Services Agreement

   8.02(b)

Marketing Entity

   8.01

Marketing Plan

   8.02(a)

Master Territory B Agreement

   Recitals

Notices

   12.01

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8

 

 

Partner

   Preamble

Partnership

   2.01

Partnership Services Agreement

   8.04

Reporting Partner

   10.02(a)

Revised Projection

   6.05(a)(iii)

Sanofi

   Preamble

Sanofi Partner

   Preamble

Sterling

   Recitals

Tax Matters Partner

   6.07

Termination Date

   11.01

Territory Management Committee

   7.01 (a)

Transfer

   9.01

U.S. Irbesartan License

   Recitals

SECTION 1.03. Accounting Terms. Except as otherwise specifically provided herein
or as otherwise agreed by the Partners, all terms herein that relate to
accounting matters shall be interpreted in accordance with U.S. GAAP.

ARTICLE II

ORGANIZATION OF THE PARTNERSHIP

SECTION 2.01. The Partnership. The Partners do hereby form the partnership (the
“Partnership”) by executing this Agreement with the intent to form the
Partnership with effect as of January 1, 1997, the effective date of this
Agreement (the “Effective Date”), and shall register the name of the Partnership
and those of the Partners with the Prothonotary’s office in the State of
Delaware.

SECTION 2.02. Name. The name of the Partnership is Bristol-Myers Squibb Sanofi
Pharmaceuticals Holding Partnership. The business of the Partnership may be
conducted under any other name designated in writing by the Partners in
compliance with applicable law.

SECTION 2.03. Purpose. The businesses and purposes of the Partnership shall be
(a) to carry on all activities related to the development, manufacturing,
commercialization and sale of the Products in Territory B, specifically
excepting the commercialization and sale of Irbesartan Products in the United
States of America and (b) to enter into, make and perform all such contracts and
other undertakings, and to engage in all such activities and transactions, as
may be necessary or desirable to conduct such businesses and activities.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

9

 

SECTION 2.04. Principal Place of Business. The principal place of business of
the Partnership shall be located at P.O. Box 4000, Route 206 and Province Line
Road, Princeton, NJ 08543, United States of America, or at such other place in
the United States of America as may be agreed by the Partners. The Partnership
may maintain such other offices at such other places as the Partners deem
advisable.

SECTION 2.05. Term. The Partnership shall continue in effect through December
2096, unless earlier terminated as provided in Section 11.01 hereof or extended
by written agreement of each of the Partners not later than 24 months prior to
such date.

SECTION 2.06. Registered Office and Agent. The name and address of the
registered agent of the Partnership for service of process on the Partnership,
as well as the registered office of the Partnership, in the State of Delaware is
c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801, United States of America.

SECTION 2.07. Powers. The Partnership shall have the full power and authority to
engage in all activities necessary, appropriate or incidental to any of the
purposes of the Partnership described in Section 2.03 hereof, including, without
limitation, the full power and authority to engage in all activities permitted
to be conducted by a general partnership under Delaware law.

ARTICLE III

CAPITAL CONTRIBUTIONS, PARTNERSHIP INTERESTS

AND CAPITAL ACCOUNTS

SECTION 3.01. Initial Capital Contributions. Upon the execution and delivery of
the Agreement, the BMS Partner and the Sanofi Partner shall each contribute to
the Partnership cash in the amounts of $[*] and $[*], respectively, and the
Partnership shall credit such amounts to the Capital Accounts of the BMS Partner
and the Sanofi Partner.

SECTION 3.02. Partnership Interests. The Partnership Interest of the BMS Partner
shall be 50.1%, and the Partnership Interest of the Sanofi Partner shall be
49.9%.

SECTION 3.03. Additional Capital Contributions. If it is determined by the
Finance Committee that additional Capital Contributions are needed to cover
development, launch and other costs or expenditures for which the Partnership’s
own funds are not otherwise sufficient, each of the Partners shall contribute to
the Partnership, as additional Capital Contributions, at the time and in the
manner so determined by the Finance

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

10

 

Committee, an amount equal to [*] multiplied by [*] to cover such costs or
expenditures.

SECTION 3.04. Capital Accounts. (a) A separate Capital Account shall be
maintained in respect of each Partner. Subsequent to the Effective Date, each
Partner’s Capital Account shall be credited with:

(i) the amount of cash contributed by such Partner (or its predecessor in
interest) to the Partnership in accordance with Sections 3.01 and 3.03 hereof;
and

(ii) the amount of any Net Income and Termination Gain allocated to such Partner
pursuant to Section 4.01 hereof;

and there shall be charged against each Partner’s Capital Account:

(x) the amount of any Net Losses and Termination Losses allocated to such
Partner pursuant to Section 4.01 hereof; and

(y) the amount of cash distributed by the Partnership to such Partner pursuant
to Section 5.01 hereof.

(b) In the event all or any portion of a Partnership Interest is transferred in
accordance with Article IX hereof, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred
Partnership Interest.

SECTION 3.05. Partnership Property. All property and assets owned by or
contributed to the Partnership (including, without limitation, the property and
assets contributed to the Partnership pursuant to this Article III), whether
real or personal, shall be (and shall be deemed to be) owned by the Partnership
as an entity, and no Partner shall individually have any right, title or
interest in any such property or assets or proceeds thereof, irrespective of
whether any such property or asset is formally in the name of the Partnership or
of any Partner (or any trade name or division thereof), any such property or
asset being held by such Partner as a nominee of the Partnership for the benefit
of the Partnership.

ARTICLE IV

ALLOCATIONS

SECTION 4.01. Allocations. The Partnership’s Net Income or Net Loss shall be
allocated to the Partners pro rata in accordance with their respective
Partnership Interests.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

11

 

The Partnership’s Termination Gain or Termination Loss shall be allocated to the
Partners such that each Partner’s Capital Account shall equal the amount such
Partner is entitled to receive pursuant to Section ll.03(d)(iii) hereof.

ARTICLE V

DISTRIBUTIONS

SECTION 5.01. Distributions to the Partners. The Partnership shall distribute to
the Partners in proportion to their Partnership Interests (a) all cash that is
not required for the ongoing business operations of the Partnership, as
determined by the Finance Committee, and (b) such other amounts as the Partners
collectively shall agree.

SECTION 5.02. Withdrawals of Capital. Except as otherwise provided herein, no
portion of the capital of the Partnership may be withdrawn at any time without
the approval of each of the Partners.

SECTION 5.03. Withholding. To the extent required by any law, the Partnership
shall withhold from any income or gain allocated to each Partner and from
amounts distributed to each Partner any amounts required to be remitted by the
Partnership pursuant to such law and shall remit the amount withheld to the
appropriate taxing authority by the due date for such remittance. The amounts so
withheld shall be treated for purposes of this Agreement as having been
distributed to such Partner. As between the Partners and the Partnership, any
tax imposed on a Partner, whether collected by withholding or otherwise, shall
remain the liability of such Partner, whether or not the Partnership properly
withheld such tax, and such Partner shall in all cases indemnify and hold
harmless the Partnership and each other Partner for the amount of such tax and
any interest, penalties or additions to tax with respect thereto.

ARTICLE VI

ACCOUNTING, INCOME TAX

RETURNS, TAX ELECTIONS

SECTION 6.01. Books and Records. At all times during the term hereof, the BMS
Partner, at the Partnership’s expense, shall maintain or cause to be maintained
(i) books and records of account which accurately and fairly reflect, in
reasonable detail, all matters relating to the Partnership, including, without
limitation, all income, expenditures, assets and liabilities thereof and (ii) an
adequate system of internal accounting controls. Such books and records of
account shall be maintained in accordance with U.S. GAAP, unless otherwise

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

12

 

agreed by the Partners, and shall be maintained for at least ten years following
the date of each transaction to which they relate or for any longer period as
required by applicable law, unless the Partners otherwise agree; provided,
however, that the Partnership shall not be required to maintain any such records
for a period in excess of ten years from the date of the making or receipt
thereof (except for those records, if any, required to be kept for a longer
period under applicable law).

SECTION 6.02. Location and Rights of Inspection. The Partnership’s books and
records of account shall be kept and maintained at all times at the place or
places within the United States of America approved by the BMS Partner. Each
Partner and their authorized representatives shall have the right to inspect,
examine, copy and audit the books, records, files, securities and other
documents of the Partnership at all reasonable times for any purpose reasonably
related to such Partner’s interest in the Partnerership. No charges shall be
made to a Partner by the Partnership for any such inspection, examination,
copying and audit other than for out-of-pocket costs of the Partnership
occasioned thereby.

SECTION 6.03. Fiscal Year. The fiscal year of the Partnership for both
accounting and tax purposes (the “Fiscal Year”) shall begin on January 1 and end
on December 31 of each year.

SECTION 6.04. Audit. The books of account, financial records and annual
financial statements of the Partnership shall be audited annually at the
Partnership’s expense by an internationally-recognized independent accounting
firm selected by the BMS Partner.

SECTION 6.05. Statements of Financial Condition. (a) The BMS Partner and the
Sanofi Partner shall jointly prepare, and the BMS Partner shall have the final
authority to determine and to deliver to the Sanofi Partner in accordance with
applicable law and regulations and at the Partnership’s expense:

(i) within 30 days after the end of each calendar month, a statement listing,
for the preceding month and for the Fiscal Year through the last day of such
month (x) country-by-country and aggregate territorial financial statements for
the Co-Promotion Entities in Territory B, (y) Net Sales of the Products in the
countries in Territory B in which there is Co-Marketing of the Products and
(z) Territory-wide marketing and developmental expenses incurred by the
Partnership;

(ii) by November 15 of each Fiscal Year, (x) the aggregate of annual budgets for
the upcoming Fiscal Year for sales and pre-tax profits for the Co-Promotion
Entities (the “Annual Budgetary Targets”) for each Product and projections for
aggregate sales and aggregate pre-tax profits for the Co-Promotion Entities for
the subsequent three Fiscal Years (“Long-Range Plans”) for each Product, which
budgetary targets and projections shall be substantially in the form of
Schedules

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

13

 

7.01(a)(iii)-l and 7.01(a)(iii)-2 attached hereto; it being agreed that pre-tax
profits shall be calculated by [*], and sales shall be calculated by [*], each
in accordance with the methodology established by the Finance Committee, (y) a
statement listing, (1) for each country where there is Co-Promotion of the
Products, the expected Net Sales and pre-tax profits for each Product for the
upcoming Fiscal Year, and projections for Net Sales and pre-tax profits of each
Product for the subsequent three Fiscal Years and (2) for each country where
there is Co-Marketing of the Products, the expected Net Sales of each Product
for the upcoming Fiscal Year, and projections for Net Sales of each Product for
the subsequent three Fiscal Years and (z) the annual budget for the Partnership;

(iii) during April, July and October of each Fiscal Year, a statement providing
revised annual projections of aggregate sales and pre-tax profits for such
Co-Promotion Entities for each Product for such Fiscal Year (which shall be
calculated in the same manner as, and compared to, the Annual Budgetary Targets
for such Fiscal Year approved by the Alliance Strategic Committee), revised, if
necessary, to take into account the actual year-to-date results and any other
relevant factors, together with an explanation of any material revisions in the
projections relative to the budgeted amounts thereof approved by the Alliance
Strategic Committee (each, a “Revised Projection”);

(iv) as promptly as reasonably practicable and in any event within 60 days of
the end of each Fiscal Year, a copy of the aggregate audited annual financial
statements for the Partnership; and

(v) as promptly as reasonably practicable and in any event within 30 days of the
end of each fiscal quarter, a copy of the unaudited quarterly financial
statements for the Partnership;

provided, however, that, with respect to sub-section (i) above, the BMS Partner
shall provide such information to the Alliance Strategic Committee for
information only and, with respect to subsections (ii) and (iii) above, the BMS
Partner shall also provide such information to the Alliance Strategic Committee,
which shall have the sole authority to approve the Annual Budgetary Targets, the
Long-Range Plans and the budget of the Partnership.

(b) Each Partner shall provide, as promptly as reasonably practicable, (i) any
additional financial information relating to the Partnership that is requested
by the other Partner for preparation of such Partner’s income tax returns; and
(ii) such other information that is reasonably requested in writing by the other
Partner, including, without

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

14

 

limitation, any information required by such Partner or its Affiliates for
reporting or statutory purposes under U.S. or French securities or other
applicable laws.

(c) The BMS Partner shall, in addition, advise the Sanofi Partner and the
Alliance Strategic Committee promptly if the Revised Projection shows, or BMS
concludes, at any time, that the annual aggregate pre-tax profits of the
Co-Promotion Entities in Territory B will fall short of the annual aggregate
pre-tax profit amount in the relevant Annual Budgetary Target approved by the
Alliance Strategic Committee by [*]of such annual aggregate pre-tax profit.

SECTION 6.06. Bank Accounts and Investments. Funds of the Partnership shall be
deposited in an account or accounts of a type, in form and name and in an
institution or institutions within the United States of America, in each case as
approved by the BMS Partner. Withdrawals from bank accounts shall be made by
persons approved in writing by the Partners. Any funds of the Partnership that
are not required to be disbursed shall be invested by the BMS Partner in
accordance with and pursuant to guidelines therefor established by the Partners.

SECTION 6.07. Tax Matters Partner. [*] shall be designated as the Partnership’s
tax matters partner (the “Tax Matters Partner”), as defined in section
6231(a)(7) of the Code, and shall have all of the powers and obligations of a
tax matters partner pursuant to the Code and under this Agreement. All expenses
incurred by the Tax Matters Partner in serving in such capacity (including,
without limitation, [*]) shall be treated as [*] expenses and shall be paid by
the Partnership. The Tax Matters Partner shall incur no liability to the
Partnership or to [*] for actions taken in its capacity as the Tax Matters
Partner, including, without limitation, any liability for any additional taxes
(including withholding taxes), interest or penalties owed by the [*] due to
adjustments of Partnership items of income, gain, loss or deduction at the
Partnership level, except for actions that constitute gross negligence, fraud or
willful misconduct. The Partnership shall indemnify the Tax Matters Partner
(including the officers and directors of a corporate Tax Matters Partner)
against judgments, fines, amounts paid in settlement and reasonable expenses
(including reasonable attorneys’ fees) incurred in any civil or investigative
proceeding in which the Tax Matters Partner is involved or threatened to be
involved by reason of being the Tax Matters Partner, except to the extent that
it is finally judicially determined that such judgments, fines, amounts and
expenses arose out of or were related to actions or omissions of the Tax Matters
Partner constituting gross negligence, fraud or willful misconduct.

SECTION 6.08. Duties of the Tax Matters Partner. The Tax Matters Partner shall
cooperate with [*] and shall promptly provide the [*] with copies of notices or
other materials from, and inform the [*] of discussions engaged in with, the
Internal Revenue Service or state or local tax authorities and shall

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

15

 

provide [*] with notice of all scheduled administrative proceedings, including,
without limitation, meetings with Internal Revenue Service agents, technical
advice, conferences and appellate hearings, as soon as possible after receiving
notice of the scheduling of such proceedings. The Tax Matters Partner shall not
agree to [*] with respect to Partnership items of income, gain loss or
deduction, without the prior written consent of the [*]. The Tax Matters Partner
may request extensions to file any tax return or statement without the written
consent of, but shall so inform, the [*]. The provisions of this Agreement
regarding the Partnership’s tax returns shall survive the termination of the
Partnership and the transfer of either Partner’s interest in the Partnership and
shall remain in effect for the period of time necessary to resolve any and all
matters regarding the federal, state and local income taxation of the
Partnership and items of Partnership income, gain, loss or deduction. The Tax
Matters Partner shall cause the Partnership to elect to deduct research and
development expenses pursuant to Section 174 of the Code.

ARTICLE VII

MANAGEMENT OF THE PARTNERSHIP

SECTION 7.01. Territory Management Committee. (a) Subject to the general
oversight and decisions of the Alliance Strategic Committee, the License
Steering Committee and the Functional Committees, and in accordance with this
Article VII, the business and operational policies of the Partnership shall be
managed by a Territory Management Committee (the “Territory Management
Committee”), which shall be responsible for:

(i) monitoring and ensuring implementation of the policies and strategies
approved by the Alliance Strategic Committee and the License Steering Committee
and the Functional Committees and ensuring that the actions of the Partnership
and its assigns and sub-licensees are consistent with such policies and
strategies;

(ii) providing direction to and ensuring the coordination of the Co-Promotion
Entities and other Marketing Entities regarding policy and Product issues;

(iii) aggregating the Annual Budgetary Targets and Long-Range Plans of the
Co-Promotion Entities substantially in the form of Schedules 7.01(a)(iii)-l and
7.01(a)(iii)-2 attached hereto;

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

16

 

(iv) monitoring the aggregate budgets of the Co-Promotion Entities within a [*]
variance and informing both Partners of any deviation therefrom;

(v) monitoring the sales and market shares of each of the Products in each
country in Territory B, specifically excepting Irbesartan Products in the United
States of America;

(vi) reviewing the marketing plans of the Marketing Entities and the
manufacturing and sourcing plans for Territory B, specifically excepting
Irbesartan Products with respect to the United States of America; and

(vii) approving the selling effort allocation between the Partners’ local
Affiliates in each country in which there will be Co-Promotion, as proposed by
such local Affiliates.

SECTION 7.02. Composition and Decision-Making. (a) The Territory Management
Committee shall at all times consist of eight (8) members, four (4) of whom
shall be appointed by the BMS Partner and four (4) of whom shall be appointed by
the Sanofi Partner. The members appointed by the BMS Partner shall be those
persons serving from time to time as (i) President, BMS U.S. Pharmaceutical
Group, (ii) President, BMS Canada and Latin American Pharmaceutical Group,
(iii) Vice President Finance, BMS U.S. Pharmaceutical Group, and (iv) Vice
President, Alliance Management. The members appointed by the Sanofi Partner
shall be those persons serving from time to time as (i) President, Sanofi
Pharmaceuticals, Inc., (ii) President, Sanofi Latin American Region,
(iii) Controller, Sanofi Pharma, and (iv) Vice President, Alliance Management,
Sanofi Pharma. If any such position has been modified or eliminated, the Partner
so affected shall appoint an individual whose position is substantially similar
to the position so modified or eliminated.

(b) The Territory Management Committee shall adopt by-laws substantially in the
form of Exhibit 7.02(b) attached hereto, which by-laws shall govern the internal
operations of the Territory Management Committee. Such by-laws may be amended
solely by the unanimous vote of the members of the Territory Management
Committee. Unless otherwise provided herein or in the attached by-laws, in the
event of a deadlock or tie vote of the Territory Management Committee, a member
appointed by the BMS Partner shall have the deciding or casting vote in
furtherance of the BMS Partner’s controlling interest in the Partnership;
provided, however, that any decision concerning Section 7.01(a)(vii) hereof
shall be made only by a consensus of the representatives of the BMS Partner and
the Sanofi Partner on the Territory Management Committee.

SECTION 7.03. Delegation. The Territory Management Committee may, by unanimous
vote, expressly and by written resolution establish any sub-committee and

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

17

 

delegate its powers to such sub-committee on such terms as it deems appropriate;
provided, however, that each of the Partners shall have the right to appoint an
equal number of members on each sub-committee.

ARTICLE VIII

CERTAIN OPERATING ARRANGEMENTS

SECTION 8.01. Distribution. In each country in Territory B (other than
Non-Promotional Countries), one or more entities as selected by the Alliance
Strategic Committee (each, a “Marketing Entity”) shall be responsible for the
marketing, promotion, sale and distribution of the Products. Each Marketing
Entity shall purchase the finished Products from the Partnership pursuant to a
distribution agreement, in accordance with Sections 8.02(b)-(c) hereof, with
such changes as are required by local law and market practice, including,
without limitation, any requirement of local law pursuant to which a Marketing
Entity is prohibited from purchasing any finished Product and may purchase only
active substance chemical bulk, and shall market the Products either directly or
using the services of local Affiliates of the Partners.

SECTION 8.02. Commercialization Strategy. (a) The commercialization strategy for
each Product in each country in Territory B, specifically excepting Irbesartan
Products in the United States of America, shall be set forth in a marketing plan
(the “Marketing Plan”) prepared by the Marketing Entity in such country, in
accordance and consistent with the policies and strategies determined by the
Marketing Working Group (including, without limitation, those set forth in the
overall centrally funded marketing plan for each Product developed by the
Marketing Working Group), and reviewed by the Territory Management Committee not
later than 30 days after the date of the filing of the New Drug Application in
such country, in the case of Clopidogrel Products, and as soon as practicable
following the date hereof, in the case of Irbesartan Products. Each Marketing
Plan shall contain a description of the basic commercialization strategy for
such country, projected annual budgets and profit and loss statements for the
Product for the first three calendar years after launch, provisions for the
detailing of the Product, marketing strategy and provisions for the selling
resource contributions of the Partners and their Affiliates.

(b) If the Alliance Strategic Committee determines that there will be
Co-Promotion of the Products in any country in Territory B, a joint venture
Marketing Entity (a “Co-Promotion Entity”) shall be established in such country.
The form and structure of each Co-Promotion Entity shall be determined by the
Finance Committee. 50.1 % of the voting power, profits and losses of each
Co-Promotion Entity shall be owned by a direct or indirect majority-owned
subsidiary of BMS, and 49.9% of the voting power, profits and losses of each
such Co-Promotion Entity shall be owned by a direct or indirect majority-

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

18

 

owned subsidiary of Sanofi. Each Co-Promotion Entity shall be the exclusive
distributor of the Products in its country and shall enter into a distribution
agreement with the Partnership, in a form to be agreed by the Partners (a
“Co-Promotion Distribution Agreement”), and each Co-Promotion Entity shall
engage local Affiliates of BMS and Sanofi to provide it with marketing and
operating services pursuant to a Marketing and Operating Services Agreement in a
form to be agreed by the Partners (a “Marketing and Operating Services
Agreement”), each with such changes as are required by local law and market
practice, including, without limitation, any requirement of local law pursuant
to which a Marketing Entity is prohibited from purchasing any finished Product
and may purchase only active substance chemical bulk.

(c) If the Alliance Strategic Committee determines that there will be
Co-Marketing of the Products in any country in Territory B, the Alliance
Strategic Committee shall designate direct or indirect majority-owned
subsidiaries of BMS and Sanofi to be the co-exclusive distributors of the
Products in such country, and each such subsidiary shall enter into a
distribution agreement with the Partnership in a form to be agreed by the
Partners (a “Co-Marketing Distribution Agreement” and, together with the
Co-Promotion Distribution Agreement, the “Distribution Agreements”), with such
changes as are required by local law and market practice, including, without
limitation, any requirement of local law pursuant to which a Marketing Entity is
prohibited from purchasing finished Product and may purchase only active
substance chemical bulk. In any country in Territory B in which there will be
Co-Marketing, the Co-Marketing Distribution Agreements to be entered into with
the Marketing Entities shall be identical (except for the parties thereto) and
shall be entered into concurrently. To the extent possible, each Partner shall
rely exclusively on its or its Affiliates’ sales, marketing, promotion and
distribution resources in each country in Territory B in which there will be
Co-Marketing of the Products.

(d) The Alliance Strategic Committee may determine that there will be neither
Co-Promotion nor Co-Marketing of the Products in any country in Territory B and,
to the extent that special circumstances so dictate, may consider the promotion
in such country by an Affiliate of only one Partner, sub-license with a Third
Party, distribution or other arrangements.

SECTION 8.03. Non-Promotional Countries. In Non-Promotional Countries, the local
Affiliates of the Partners shall not be required to enter into Distribution
Agreements in order to market and sell the Products in such countries but, if
they enter into any similar arrangement, shall be entitled to receive a fair
return for the use of their resources. The Finance Committee shall prepare, and
submit to the Territory Management Committee for its implementation, a decision
as to the terms and conditions of the alternate distribution arrangements with
such local Affiliates for such countries, including, without limitation, the
rate of such fair return.

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

19

 

SECTION 8.04. Administrative and Operating Services. The administrative and
operating services required by the Partnership shall be provided pursuant to a
partnership services agreement to be entered into between the Partnership and
E.R. Squibb & Sons, Inc. in a form to be agreed to by the Partners (the
“Partnership Services Agreement”).

SECTION 8.05. Development Services. The development services required for the
Products shall be provided pursuant to a development services agreement to be
entered into among the Partnership, E.R. Squibb & Sons, Inc. and an Affiliate of
the Sanofi Partner in a form to be agreed to by the Partners (the “Development
Services Agreement”).

SECTION 8.06. Irbesartan Know-How License. The Partnership shall grant BMS a
[*], license, in a form to be agreed to by the Partners, for the use and
commercialization of Irbesartan Products in the United States of America and for
the term of the U.S. Irbesartan License, under any know-how concerning
Irbesartan or Irbesartan Products funded, in whole or in part, by the
Partnership.

SECTION 8.07. Patent and Trademark Actions. Either the BMS Partner or the Sanofi
Partner, upon written notice to the Partnership, may cause the Partnership to
(i) institute an infringement action against any Third Party based on any patent
or trademark licensed to the Partnership, (ii) defend any suit by a Third Party
against the Partnership, either Partner or any of their respective Affiliates
for patent and/or trademark infringement involving Irbesartan, Clopidogrel or
any Product in Territory B or (iii) defend any suit brought by a Third Party
based on the invalidity or nullity of any patent licensed to the Partnership.
The costs and expenses of such action or defense shall be borne by [*], and the
settlement of any such action or defense shall be decided [*].

ARTICLE IX

TRANSFER OF PARTNERSHIP INTERESTS

SECTION 9.01. No Transfer. No Partnership Interest or beneficial interest
therein may be sold, assigned, transferred, pledged or otherwise encumbered, in
whole or in part, directly or indirectly, by operation of law or otherwise
(including, without limitation, by merger, consolidation, dividend or
distribution) (any such sale, assignment, transfer, pledge or encumbrance being
hereinafter referred to as a “Transfer”), except as provided in Section 9.02
hereof, without the prior written consent of the other Partner (which consent
may be given or withheld by such other Partner in its sole discretion). Any
purported Transfer of any Partnership Interest or any beneficial interest
therein in violation of this Article IX shall be null and void. No Partner
shall, without the prior written consent of the other Partner (which consent may
be given or withheld by such other Partner in its sole

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

20

 

discretion), retire or withdraw from the Partnership except as a result of the
final adjudication of such Partner as a bankrupt.

SECTION 9.02. Transfers to Affiliates. Notwithstanding anything to the contrary
contained in Section 9.01 hereof, a Partner may Transfer any or all of its
rights hereunder, including all or a portion of its Partnership Interest, to BMS
or Sanofi or any Affiliate of BMS or Sanofi; provided, however, that the
transferor shall remain liable for all of its obligations under this Agreement.

SECTION 9.03. New Partners. No Person shall become a Partner hereunder under any
of the provisions hereof unless such Person shall expressly assume, and agree to
be bound by, all of the terms and conditions of this Agreement. All reasonable
costs and expenses incurred by the Partnership in connection with any Transfer
and, if applicable, the admission of a Person as a Partner hereunder, shall be
paid by the transferor. Upon compliance with all provisions hereof applicable to
such Person becoming a Partner, the other Partner agrees to execute and deliver
such amendments hereto as are necessary to constitute such Person as a Partner
of the Partnership.

ARTICLE X

ADVERSE EVENT REPORTING

SECTION 10.01. Reporting Obligation. The BMS Partner and the Sanofi Partner
shall each ensure that, in the marketing of the Products in Territory B, it and
each of its respective Affiliates shall record, investigate, summarize and
review all Adverse Events and Serious Adverse Events. Each Partner shall require
that its Affiliates, sub-licensees and distributors adhere to all requirements
of local law which relate to the reporting and investigation of Adverse Events
and Serious Adverse Events, and each Partner shall require that its Affiliates,
sub-licensees and distributors keep such Partner informed of such experiences.

SECTION 10.02. Reporting Procedure. (a) In order that each Partner may be fully
informed of these experiences, each Partner shall report:

 

  (i) In the case of Clopidogrel Products, to Sanofi at:

Sanofi Pharma

82, avenue Raspail

94255 Gentilly Cedex, France

Attention: [omitted]

Facsimile: [omitted]

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

21

 

  (ii) In the case of Irbesartan Products, to BMS at:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543 USA

Attention: Vice President, Worldwide Safety and Surveillance

Facsimile: [omitted]

all Adverse Events and Serious Adverse Events anywhere in the world; provided,
however, that Serious Adverse Events shall be reported to the relevant Person,
as set forth above, within three (3) working days of a Partner’s becoming aware
of such an event (a “Reporting Partner”) and shall be reported by facsimile as
provided above. The Reporting Partner shall report all other Adverse Events on a
monthly basis. The Reporting Partner shall promptly notify the relevant Person,
as provided above, of any complaint received by it in sufficient detail and in
sufficient time to allow the relevant Person to comply with any and all
regulatory requirements imposed upon it in any country. Each Partner shall also
advise the relevant Person of any regulatory developments (e.g., proposed
recalls, labeling and other registrational dossier changes, etc.) affecting
either Product in any country in Territory B. Each of the BMS Partner and the
Sanofi Partner shall have the right to review and/or request copies of any and
all information and reporting forms generated or received by the relevant Person
set forth above. These procedures may be modified from time to time by the
Regulatory Committee (as such term is defined in the Know-How License
Agreement).

(b) The Partners agree that, pursuant to the Alliance Support Agreement, BMS
shall be responsible for making all determinations as to how Adverse Events and
Serious Adverse Events concerning Irbesartan Products will be reported to the
appropriate Governmental Authorities. The Partners agree that Sanofi shall be
responsible for making all determinations as to how Adverse Events and Serious
Adverse Events concerning Clopidogrel Products will be reported to the
appropriate Governmental Authorities.

ARTICLE XI

TERMINATION

SECTION 11.01. Dissolution. The Partnership shall be dissolved and its business
wound up upon the first to occur of any of the following events (the date of
such occurrence being the “Termination Date”):

(a) the written agreement of each of the Partners to dissolve the Partnership;

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

22

 

(b) a good faith determination by one or both Partners that the
commercialization of both Products should be suspended because of Safety
Problems in accordance with Section 7.04 of the Alliance Support Agreement; or

(c) expiration of the term of this Agreement in accordance with Section 2.05
hereof.

SECTION 11.02. Product Termination. In the event that the commercialization of
one Product is terminated throughout Territory B by either BMS or Sanofi in
accordance with Section 7.04 of the Alliance Support Agreement, then the
Partners shall amend and restate this Agreement to delete any reference to the
development, purchase, sale, marketing, promotion or commercialization of such
Product.

SECTION 11.03. Effect of Dissolution; Termination. In all cases of dissolution
of the Partnership, the business of the Partnership shall be wound up, and the
Partnership terminated as promptly as practicable thereafter, and each of the
following shall be accomplished:

(a) The BMS Partner shall cause to be prepared a statement setting forth the
assets and liabilities of the Partnership as of the date of dissolution, a copy
of which statement shall be furnished to all of the Partners;

(b) The Parties shall, and shall cause their respective Affiliates to, terminate
the Partnership Services Agreement and the Development Services Agreement, as
well as all arrangements and agreements of the Marketing Entities with respect
to the Products (including, without limitation, all Distribution Agreements
between the Partnership and each Marketing Entity), and, except in the case of
termination relating to a Safety Problem, the Partnership shall sell, license or
otherwise dispose of the Partnership’s remaining assets, rights and obligations
under the Clopidogrel License and Supply Agreement, the Irbesartan License
Agreement, the Irbesartan Supply Agreement, the Know-How License Agreement, the
Puerto Rico Purchase and Sale Agreement and the Toll Manufacturing Agreements,
other than the rights to use the corporate names and trademarks containing the
words “BMS”, “Bristol-Myers Squibb” or “Sanofi”; provided, however, that any
obligation to supply active substance chemical bulk or finished Products set
forth in any such agreement shall terminate on the first anniversary of such
sale, license or other disposition;

(c) Any gain or loss realized by the Partnership upon such sale shall be
allocated to the Partners in the manner set forth in Article IV hereof; and

(d) The proceeds of such sale shall be applied and distributed as follows and in
the following order of priority:

 

 

SS_NYL2/121210  19  (PA_79524  2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

23

 

(i) To the payment of the debts and liabilities of the Partnership and the
expenses of liquidation;

(ii) To the setting up of any reserves which the Partners shall determine to be
reasonably necessary for contingent, unliquidated or unforeseen liabilities or
obligations of the Partnership or the Partners arising out of, or in connection
with, the Partnership. Such reserves may, as mutually decided by the Partners,
be paid over to a national bank selected by them and authorized to conduct
business as an escrowee to be held by such bank as escrowee for the purposes of
disbursing such reserves to satisfy the liabilities and obligations described
above, and at the expiration of such period as the Partners deem advisable,
distributing any remaining balance as provided in clause (iii) below; and

(iii) The balance, if any, to the Partners in accordance with their Partnership
Interests.

SECTION 11.04. Liquidating Partner. The BMS Partner is hereby irrevocably
appointed as the true and lawful attorney of the Partnership in the name, place
and stead of each of the Partners, such appointment being coupled with an
interest, to make, execute, sign, acknowledge and file with respect to the
Partnership all papers which shall be necessary or desirable to effect the
dissolution and termination of the Partnership in accordance with the provisions
of this Article XI. Without limiting the foregoing, the BMS Partner shall, upon
the final dissolution of the Partnership, file an appropriate certificate to
such effect in the proper governmental office or offices under the Act as then
in effect. Notwithstanding the foregoing, each Partner, upon the request of the
BMS Partner, shall promptly execute, acknowledge and deliver all such documents,
certificates and other instruments as the BMS Partner shall reasonably request
to effectuate the proper dissolution and termination of the Partnership,
including the winding up of the business of the Partnership.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01. Notices. All notices, requests, claims, demands and other
communications hereunder (collectively, “Notices”) shall be in writing, shall be
in the English language, and shall be given or made by delivery in person, by
courier service, by facsimile (with receipt confirmed) or by registered or
certified mail (return receipt requested, with postage prepaid), to the
respective Persons at the following addresses:

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

24

 

If to the Partnership or the BMS Partner, to:

Bristol-Myers Squibb Company Investco, Inc.

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

  Attention: Vice President and Senior Counsel,

    Pharmaceutical Research Institute, and

    Worldwide Franchise Management and

    Business Development

  Facsimile: [omitted]

  Attention: Vice President, Alliance Management

  Facsimile: [omitted]

with a copy to:

Shearman & Sterling

599 Lexington Avenue

New York, New York 10022 USA

  Attention: [omitted]

  Facsimile: [omitted]

If to the Sanofi Partner, to:

Sanofi Pharmaceuticals, Inc.

90 Park Avenue

New York, NY 10016 USA

  Attention: Senior Vice President and General Counsel

  Facsimile: [omitted]

with a copy to:

Sanofi

32-34, rue Marbeuf

75008 Paris, France

  Attention: Directeur Juridique

  Facsimile: [omitted]

  Attention: Directeur Juridique Adjoint

  Facsimile: [omitted]

  Attention: Vice President, Alliance Management

  Facsimile: [omitted]

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

25

 

Cleary, Gottlieb, Steen & Hamilton

41, avenue de Friedland

75008 Paris, France

  Attention: [omitted]

  Facsimile: [omitted]

Any Partner may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 12.01. All Notices
given to any Partner in accordance with the provisions of this Section 12.01
shall be deemed to have been given on the date of receipt if delivered by hand
or overnight courier service or sent by facsimile, or on the date ten business
days after dispatch by certified or registered mail (postage prepaid) if mailed.

SECTION 12.02. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
executed and performed entirely in that state.

SECTION 12.03. Specific Performance. Each Partner agrees that its respective
Partnership Interest is unique, and that a failure by any Partner to perform its
obligations under this Agreement will result in irreparable damage, and that
specific performance of such obligations may be obtained without the posting of
any bond or other security; provided, however, that the powers of the
arbitrators under this Section 12.03 shall be limited to enforcing the
obligations provided for in this Agreement as drafted.

SECTION 12.04. Dispute Resolution. All disputes between the Partners arising in
connection with this Agreement shall be finally settled under the Rules of
Conciliation and Arbitration of the International Chamber of Commerce by three
arbitrators appointed in accordance with such Rules with the proceedings
conducted in the English language in Paris, France. The president of any
arbitral tribunal shall not be a citizen either of the United States of America
or the French Republic.

SECTION 12.05. Headings. All titles or captions contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 12.06. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the Partners and permitted assigns, and
nothing herein, express or implied, is intended to, or shall confer upon, any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.

SECTION 12.07. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any applicable law

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

26

 

or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Partner. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Partners
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Partners as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

SECTION 12.08. Assignment. This Agreement may be assigned by a Partner only to
an Affiliate of Sanofi or BMS in the event of a corporate reorganization
(including to an entity that becomes an Affiliate in connection with such
reorganization) involving the assumption of all or substantially all of such
Partner’s marketing or manufacturing functions in Territory B by such Affiliate,
in which event rights may be assigned and obligations may be delegated to such
Affiliate, except in accordance with a Transfer permitted by Section 9.02
hereof.

SECTION 12.09. Consents. Any consent or approval to any act or matter required
under this Agreement must be in writing and shall apply only with respect to the
particular act or matter to which such consent or approval is given, and shall
not relieve any Partner from the obligation to obtain the consent or approval,
as applicable, wherever required under this Agreement to any other act or
matter.

SECTION 12.10. Entire Agreement. This Agreement constitutes the entire agreement
of the Partners with respect to the subject matter contained herein and all
prior agreements relative thereto which are not contained herein are terminated.

SECTION12.11. Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless in a writing signed by both Partners referring
specifically to this Agreement and stating the Partners’ intention to modify or
amend the same. Any waiver of any term or condition of this Agreement shall be
in a writing signed by the Partner sought to be charged with such waiver
referring specifically to the term or condition to be waived, and no such waiver
shall be deemed to constitute the waiver of any other term or condition of this
Agreement.

SECTION 12.12. Not for Benefit of Creditors. The provisions of this Agreement
are intended only for the regulation of relations between the Partners and
relations between the Partners and the Partnership. This Agreement is not
intended for the benefit of non-Partner creditors, and no rights are granted to
non-Partner creditors hereunder.

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

27

 

SECTION 12.13. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts.,
each of which when executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the Partners have duly executed this Agreement as of the day
and year first above written.

 

BRISTOL-MYERS SQUIBB COMPANY

INVESTCO, INC.

BY:   /s/ [signature illegible]   Name:   Title: SANOFI PHARMACEUTICALS, INC.
BY:   /s/ [signature illegible]   Name:   Title:

 

 

SS_NYL2/121210 19 (PA_79524 2)

 

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 1.01

TERRITORY B1

 

North America

 

  

Oceania

 

Canada    Australia Mexico    Fiji United States of America (including, without
   Kiribati

limitation, Puerto Rico, the

   Mariana, Caroline and

U.S. Virgin Islands, Guam and

               Marshall Islands

American Samoa) for Clopidogrel

   Nauru

only

   New Zealand    Papua New Guinea    Pitcairn Islands Central America and the
West Indies    Samoa (non-U.S.)    Solomon Islands    Tonga Anguilla    Tuvalu
Antigua    Vanuatu Aruba    Bahamas    Barbados    South America Belize   
Bermuda    Argentina Cayman Islands    Bolivia Cosia Rica    Brazil Dominica   
Chile Dominican Republic    Colombia Grenada    Ecuador Guatemala    Falkland
Islands Haiti    Guyana Honduras    Paraguay Jamaica    Peru Montserrat   
Surinam Netherlands Antilles    Uruguay Nicaragua    Venezuela Panama    St.
Kitts-Nevis    St. Lucia    St. Vincent and the Grenadines    El Salvador   
Trinidad and Tobago    Turks and Caicos Islands    Virgin Islands (British)   

 

1

Territory B will be deemed to include any country created by the division
consolidation or change of name of the countries listed above.

 

 

79606/PA1

 

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 7.01(a)(iii)-1

ANNUAL BUDGETARY TARGETS1

TERRITORY B

 

PRODUCT

                    

($000s)

                                                    Total
Territory    Territory B
Partnership5    Total
Local JVs    Country 22    Country 32    Country 42

Net Sales3 4

                    

Standard Cost of Sales

                    

Other Cost of Sales

                    

ICP

                    

Management Cost of Sales

                    

Management Gross Margin

                    

Distribution

                    

Management Gross Margin

                    

Direct Product Expenses

                    

Samples

                    

Advertising/Promotion

                    

Clinicals

                    

Salesforce

                    

Other Direct Costs

                    

Variable Product Contribution

                    

Allocated Costs

                    

Marketing

                    

Medical

                    

Administration

                    

Other Income/Expense

                    

Interest

                    

Other

                    

JV Profit/Loss Before Selling

                    

Effort Remuneration

                    

Selling Effort Remuneration

                    

JV Profit/Loss5

                    

 

1

To be prepared on a management information basis.

 

2

Provided for information only

 

3

Only these items are subject to approval.

 

4

Sales information will also be provided for countries in which there is
Co-Marketing.

 

5

Includes central R&D, central marketing and other direct costs of the Territory
B Partnership. * Provide Detail.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 7.01(a)(iii)-2

LONG-RANGE PLANS1

TERRITORY B

 

 

PRODUCT                ($000s)                                         Budget
1997    1998    Projection
1999    2000

Net Sales2 3

              

Standard Cost of Sales

              

Other Cost of Sales

              

ICP

              

Management Cost of Sales

              

Management Gross Margin

              

Distribution

              

Management Gross Margin

              

Direct Product Expenses

              

Samples

              

Advertising/Promotion

              

Clinicals

              

Salesforce

              

Other Direct Costs

              

Variable Product Contribution

              

Allocated Costs

              

Marketing

              

Medical

              

Administration

              

Other Income/Expense

              

Interest

              

Other

              

JV Profit/Loss Before Selling

              

Effort Remuneration

              

Selling Effort Remuneration

               JV Profit/Loss3               

 

1

To be prepared on a management information basis.

 

2

Only these items are subject to approval.

 

3

Sales information will also be provided for countries in which there is
Co-Marketing.

 

*

Provide detail

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 7.02(b)

BY-LAWS OF THE

TERRITORY MANAGEMENT COMMITTEE

The following rules are adopted in accordance with the Partnership Agreement
dated as of January 1, 1997 between the BMS Partner and the Sanofi Partner (the
“Partnership Agreement”) with respect to the operation of the Territory
Management Committee (the “Committee”), and may be amended or modified solely by
the unanimous vote of the Committee. All capitalized terms used but not defined
herein shall have the meaning assigned to them in the Partnership Agreement, as
the same may be amended from time to time.

1. Chairman and Co-Chairman. The meetings of the Committee shall be presided
over by a chairman (the “Chairman”) and, in his or her absence, by a co-chairman
(the “Co-Chairman”). The BMS Partner and the Sanofi Partner shall appoint,
respectively, the Chairman and the Co-Chairman.

2. Regular Meetings. The Committee by resolution shall provide for the holding
of regular meetings and shall fix the times and places at which such meetings
shall be held; provided, however, that such meetings shall be held not less than
once each calendar quarter. Notice of regular meetings shall not be required to
be given; provided, however, that whenever the time or place of regular meetings
shall be fixed or changed, notice of such action shall be mailed promptly to
each Committee member who shall not have been present at the meeting at which
such action was taken, addressed to such member at his or her usual place of
business, not more than 10 days after the date of the meeting at which such
action was taken. Meetings shall be held in Paris, New York or such other place
as the Chairman shall reasonably designate.

3. Special Meetings. Special meetings of the Committee shall be held upon call
by or at the direction of the Chairman or the Co-Chairman, or any two Committee
members. Except as otherwise agreed by all of the Committee members, notice of
each special meeting shall be sent by facsimile (with confirmed receipt) to each
Committee member, addressed to such member at his or her usual place of
business, at least 10 days before the day on which the meeting is to be held.
Such notice shall state the time, place and agenda of such meeting. Any
Committee member who shall attend a meeting in person shall be deemed to have
waived notice of such meeting, unless expressly stated otherwise. Special
meetings shall be held in Paris, New York or such other place as the Chairman
shall reasonably designate.

4. Quorum and Manner of Acting. At each meeting of the Committee, the presence
of a majority of the members of the Committee, which majority shall include at
least two members appointed by the Sanofi Partner and at least two members
appointed by the BMS Partner, shall be necessary to constitute a quorum for the
transaction of business. In the absence

 

 

79606/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2

 

of a quorum, a majority of those present at the time and place of any meeting
may adjourn the meeting from time to time, but not beyond 30 days following the
date of such meeting, upon written notice to the absent members, until a quorum
shall be present and the meeting may be held as adjourned. Except as otherwise
agreed by all of the Committee members, or as set forth in the Partnership
Agreement, the majority vote of all Committee members present or represented at
any meeting at which a quorum is present is required to decide any question
brought before such meeting.

5. Resignation of Committee Members. Any Committee member may resign at any time
by giving written notice of such resignation to the Chairman and the
Co-Chairman. Unless otherwise specified in such notice, such resignation shall
take effect upon receipt thereof by the Chairman and the Co-Chairman, and the
acceptance of such resignation shall not be necessary to make it effective.

6. Removal of Committee Member. By written notice to the other Partner, either
Partner shall have the right, at any time, to replace any or all of the members
designated by it on the Committee or fill any vacancy occurring with respect to
those it designated, without the consent of the other Partner; provided,
however, that any new appointee shall be the person replacing the removed
Committee member in the position enumerated in Section 7.02(a) of the
Partnership Agreement in which such removed Committee member served or, if any
such position has been modified or eliminated, in a position that is
substantially similar to the position so modified or eliminated.

7. Compensation of Committee Members. Committee members shall not receive
compensation for their services as such, whether in the form of salary or a
fixed fee for attendance at meetings. Nothing herein contained shall be
construed to preclude any Committee member from serving the Partner he or she
represents on the Committee in any other capacity and receiving compensation
therefor from such Partner.

8. Action Without a Meeting. Subject to the terms of (a) the Partnership
Agreement and (b) applicable law, any action which might have been taken under
these by-laws by vote of the Committee members at any meeting of the Committee
may be taken without a meeting if all the Committee members consent thereto in
writing, and the writing or writings are filed with the minutes of the
Committee.

9. Telephone Meetings and Video Conferences. The Committee may hold, and any
Committee member may participate in, a meeting of the Committee by means of
conference telephone, video conference or similar communication equipment which
enables all Committee members participating in the meeting to hear and speak to
each other, and participation in a meeting pursuant to this paragraph 9 shall
constitute presence in person at the meeting.

 

 

79606/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3

 

10. Proxies. Each member of the Committee may, to the extent permitted by
applicable law, authorize another person belonging to the senior management of
BMS or Sanofi or of their respective Affiliates to act for him or her by duly
executed proxy, and presence of such authorized person shall constitute presence
of such member in person at a meeting.

11. Minutes. The Committee shall keep suitable written records of the relevant
results of its meetings and report the same to each Committee member. Such
written records shall be kept in English. Written reports of each meeting of the
Committee, including major recommendations, shall be delivered to all Committee
members and all persons designated by the Partners within 30 days following the
date of such meeting, and shall be deemed to have been approved in the absence
of an objection on the 15th day after the date of such delivery.

 

 

79606/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION